Citation Nr: 1617245	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition, to include as secondary to service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

The Board previously remanded this matter for additional development in January 2011 and July 2012.  

In September 2014, the Board denied the issues of an increased rating for service-connected cervical strain and service connection for a back condition, to include as secondary to service-connected cervical strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the denial of the increased rating for cervical strain and vacated the denial of service connection for a back condition, to include as secondary to service-connected cervical strain.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court addressed the procedural history of this case which will be addressed herein.  During service, the Veteran was involved in an automobile accident, which resulted in a cervical strain.  Post-service, in September 1994, the Veteran reported that, while performing stocking duties at her job, her neck pain began to spread to her back.  The Veteran was subsequently diagnosed with spasms of the cervical spine with radiation to the thoracic area back.  A progress note dated October 31, 1994, indicated that the Veteran was taken off of stocking duty after she reported her back pain.  In January 2007, the Social Security Administration (SSA) found that the Veteran had normal range of motion in her back and all joints, with no muscle atrophy, sensory loss, or abnormal gait.  In March 2007, a primary care notation indicated that the Veteran continued to experience neck pain, but no issues with her back were identified.  

In May 2008, the Veteran was afforded a VA examination, but no identifiable issues were discovered with regard to the cervical spine. 

In October 2010, the Veteran was afforded a Board hearing, wherein she testified that she sustained a back injury as a result of the automobile accident she was in during service.  

In January 2011, the Board remanded the Veteran's claims to obtain a contemporaneous medical examination and opinion.  In March 2011, pursuant to the Board remand, the Veteran underwent a VA examination.  The examiner concluded that the Veteran did not have a mid-back disability and that none of her medical records indicated the existence of a back condition. 

In July 2012, the Board remanded the Veteran's claims and requested an addendum opinion to address her service-connected cervical strain, along with a determination of whether she suffered from any current thoracolumbar spine disorder.  In August 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran entered the examination wearing a backpack on both shoulders, and refused to remove it during the examination.  She then declined to perform the range of motion testing.  X-rays showed mild degenerative changes in the lumbar and thoracic spine.  The examiner opined that it was less likely than not that the Veteran's spine condition was caused or aggravated by her service-connected cervical strain, or is otherwise related to her military service. 

In September 2014, the Board denied the Veteran's claims.  Regarding the Veteran's back claim, the Board relied on the Veteran's service treatment records and the August 2012 examination, concluding that the examination was sufficient to make the determination that the Veteran's back condition was not related to her service-connected cervical strain.  Additionally, the Board found that the Veteran did not suffer from a back condition while in service, and only reported back pain after engaging in stocking duty at work.  The Board also determined that the Veteran did not exhibit symptoms consistent with a disability rating higher than 20 percent for cervical strain.  

In the Court's decision, the Court determined that the Board did not err denying a disability rating greater than 20 percent for a cervical strain.  However, the Court concluded that the Board failed to provide an adequate statement of reasons or bases for its determination that there is no nexus between the Veteran's current back disability and her service or service-connected cervical spine injury.  The Court stated that the Board noted two treatment records that indicated that the Veteran was experiencing back pain within one year of separation from service.  Specifically, in September 1994, the Veteran stated that she had performed stocking activities at work and since then the pain in her neck and gone to her back.  She was diagnosed with spasms of cervical spine with radiation to the thoracic area back.  The Court noted that the August 2012 examiner, whose opinion the Board relied on, stated that the Veteran had been doing stocking work and from that developed pain in the neck and back.  The Court pointed out that this opinion fails to account for the fact that the Veteran's neck condition is service-connected, and does not address whether the neck condition caused or aggravated the Veteran's lower back condition.  

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to determine if she has a current thoracolumbar spine condition which is etiologically related to service or to the service-connected cervical sprain.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any current thoracolumbar spine disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current thoracolumbar spine disability had its clinical onset during service, if arthritis of the thoracolumbar spine was present in the initial post-service year, or if current thoracolumbar spine disability including arthritis is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current thoracolumbar spine disability including arthritis is proximately due to, or the result of, the service-connected cervical strain.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current thoracolumbar spine disability including arthritis is permanently aggravated by the Veteran's service-connected cervical strain.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

